C. A. D. C. Cir. Motion of Competitive Enterprise Institute for leave to file a brief as amicus curiae granted. Certiorari granted limited to Questions 1 and 2 presented by the petition, and the parties are directed to adhere to the following briefing schedule: Brief for petitioner must be received by the Clerk on or before February 9, 1990; briefs for *1018respondents must be received by the Clerk on or before March 6, 1990; and a reply brief, if any, must be received by the Clerk on or before March 16, 1990.